Exhibit 10.1


                                        
AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES (“the
Plan”)


WHEREAS, Rayonier Inc. (the “Employer”) maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the “Plan”) for its employees;


WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;


WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.


NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 1-1-2017.




1.
The Adoption Agreement is amended to read:



6B-5 PERIOD FOR DETERMINING MATCHING CONTRIBUTIONS. The Matching Contribution
formula(s) selected in AA
§6B-2 above (including any limitations on such amounts under AA §6B-4) are based
on Eligible Contributions and Plan Compensation for the Plan Year. To apply a
different period for determining the Matching Contributions and limits under AA
§6B-2 and AA §6B-3, complete this AA §6B-5.
¨
(a)    payroll period

¨
(b)    Plan Year quarter

¨
(c)    calendar month

¨
(d)    Other:     

[Note: Although Matching Contributions (and any limits on those Matching
Contributions) will be determined on the basis of the period designated under
this AA §6B-5, this does not require the Employer to actually make contributions
or allocate contributions on the basis of such period. Matching Contributions
may be contributed and allocated to Participants at any time within the
contribution period permitted under Treas. Reg. §1.415-6, regardless of the
period selected under this AA §6B-5. Any alternative period designated under
this AA §6B-5 may not exceed a 12-month period and will apply uniformly to all
Participants.]
[Note: In determining the amount of Matching Contributions for a particular
period, if the Employer actually makes Matching Contributions to the Plan on a
more frequent basis than the period selected in this AA §6B-5, a Participant
will be entitled to a true-up contribution to the extent he/she does not receive
a Matching Contribution based on the Eligible Contributions and/or Plan
Compensation for the entire period selected in this AA §6B-5. If a period other
than the Plan Year is selected under this AA
§6B-5, the Employer may make an additional discretionary Matching Contribution
equal to the true-up contribution that would otherwise be required if Plan Year
was selected under this AA §6B-5. See Section 3.04(c) of the Plan.]







--------------------------------------------------------------------------------


Exhibit 10.1








EMPLOYER SIGNATURE PAGE


PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
•
(a)    The adoption of a new plan, effective [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]

•
(b)    The restatement of an existing plan, in order to comply with the
requirements of PPA, pursuant to Rev. Proc. 2011-49.

(1)
Effective date of restatement:. [Note: Date can be no earlier than January 1,
2007. Section 14.01(f)(2) of Plan provides for retroactive effective dates for
all PPA provisions. Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]

(2)
Name of plan(s) being restated:     

(3)
The original effective date of the plan(s) being restated:     

R (c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.

(1)
Effective Date(s) of amendment/restatement: 1-1-2017    

(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees    

(3)
The original effective date of the plan being amended/restated: 3-1-1994    

(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: Section 6B-5 to change the period for determining Company Match
contributions to Plan Year.    



VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company         Address: 1295 State Street Springfield, MA
01111-0001     Telephone number: (800) 309-3539    
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.


Rayonier Inc.    
(Name of Employer)


Shelby Pyatt VP, HR and IT    


(Name of authorized representative)    (Title)


/s/ SHELBY PYATT 7/20/2017    


(Signature)    (Date)



